135 N.W.2d 452 (1965)
178 Neb. 755
The CITY OF SIDNEY, Nebraska, a Municipal Corporation, Appellee,
v.
Abe LIEBERMAN, Appellant.
No. 35900.
Supreme Court of Nebraska.
May 21, 1965.
Heaton & Heaton, Sidney, for appellant.
Clinton & McNish, Sidney, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, BROWER, SMITH and McCOWN, JJ.
SMITH, Justice.
The question is whether a building used by defendant for processing and storing animal hides is a wholesale, storage, or warehouse facility, which is permitted by the zoning ordinance of plaintiff. On findings for plaintiff the district court directed that an order of injunction issue.
The answer is to be derived from the business activities of defendant. At the time of trial the building contained more than 6,000 hides. Of the number received each month, 2,000 came from a nearby slaughterhouse. The hides were cured for 30 days, and then they were graded, weighed and bundled. The condition of the market sometimes delayed outgoing shipments for 60 days.
Hides came in different forms. Dry hides, which had been preserved for a long time, were softened by immersion. "Fresh" or "green" hides, which had been washed at the slaughterhouse, were dry-salted. In the curing process bloody matter dripped from the undersides to the floor.
Defendant often cut off tails, heads, or other parts. The tails were soaked and later bundled for sale. In the 6 weeks preceding trial 12 loads of the other severed parts were transported by pickup truck to a dump.
"Where the provisions of a zoning ordinance, as to the uses of property which are permitted * * *, are expressed in common words * * *, without enlargement, restriction, or definition, they are to be interpreted * * * according to their generally accepted meaning." Henke v. Zimmer, 158 Neb. 697, 64 N.W.2d 458.
*453 Although in a sense the hides were stored, the curing process was the principal use of the building. In combination, the salting, the immersion, the drip, the trimming, and the refuse are not normally associated with the uses permitted by the ordinance.
The judgment is correct and it is affirmed.
Affirmed.